DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendments
2.	Amendments filed October 22, 2021 is acknowledged.
3.	All rejections not explicitly maintained herein are withdrawn.
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
The claim amendments filed April 13, 2021 overcome the art rejection(s) and the search has been properly extended as per MPEP 803.02 to a compound 1011: 
    PNG
    media_image1.png
    177
    645
    media_image1.png
    Greyscale
. As per MPEP 803.02, all subject matter and claims not drawn to the original elected embodiment (claims 1, 6, 7, 18, and 22) are 
Status of Claims 
5.	Claims 1, 6-7, 11-14, and 16-22 are currently pending in the instant application.  Claims 11-14, 16-17, 19-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1, 6, 7, 18, and 22 are under consideration and rejected herein.  
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claim(s) 1, 6, 7, 18, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CAplus Registry Number: RN 382-44-5. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 382-44-5, Entered STN: 16 Nov 1984].

    PNG
    media_image2.png
    701
    900
    media_image2.png
    Greyscale


	RN 382-44-5 anticipates the second compound of claim 6: 
    PNG
    media_image1.png
    177
    645
    media_image1.png
    Greyscale

Registry number 382-44-5 is available as prior art as of 16 Nov 1984, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. 
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image3.png
    99
    480
    media_image3.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compound was made publicly available as of that date in each citation, and the claims are anticipated.
	Registry no. 382-44-5 has a mass solubility of 0.60 g/L in unbuffered water at pH 7.00. This teaching of 0.60 g of compound 382-44-5 in 1 L of water anticipates the claimed composition, wherein the compounds are present in an effective amount in an excipient (i.e., water).
Conclusion
9.	No claims allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626